
	
		II
		112th CONGRESS
		2d Session
		S. 3184
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain fitness
		  equipment.
	
	
		1.Certain fitness
			 equipment
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Fitness equipment designed for in-home use incorporating two
						independent treadles with separately moving belts that rotate around a
						mechanical treadle and that simultaneously move up and down with progressive
						amounts of resistance creating a fitness modality which simulates a treadmill
						anda stair climbing machine (provided for in subheading 9506.91.00)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
